Memorandum by the Court. Defendant, an undertaker, was found guilty of acts that would grieve and shock relatives and outrage the public in failing to inter several corpses entrusted to him for burial. He absconded with the moneys paid him by relatives or representatives, and left the bodies in the basement of the building he occupied. All of the indictments arose out of these transactions. The order consolidating the trial of the indictments was proper, and the evidence sustains the conviction.
Judgment of conviction affirmed.